IN THE SUPREME COURT OF THE STATE OF NEVADA


                   THOMAS E. GIRON,                                       No. 70575
                   Appellant,
                   vs.
                   DWIGHT NEVEN; AND THE STATE OF
                   NEVADA,
                                                                               FILED
                   Respondents.                                                JUL 2 8 2016
                                                                             TRACE K LINDEMAN
                                                                          CLERK OF UPREME COURT
                                                                          BY   5-
                                                                                DEPUTY CLERK




                                       ORDER DISMISSING APPEAL

                              Pursuant to appellant's notice of withdraw of appeal filed on
                   June 21, 2016, this appeal is dismissed. NRAP 42(b).
                              It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   AlLcidi t

                   cc:   Hon. Linda Marie Bell, District Judge
                         Thomas E. Giron
                         Attorney General/Carson City
                         Eighth District Court Clerk




 SUPREME COURT
      OF
     NEVADA



CLERK'S ORDER

 101-1547   .sea
                                                                                               5SloG